Citation Nr: 9922007	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected psychophysiological reaction of 
the nervous system.  

2.  Entitlement to service connection for heart disease 
secondary to service-connected psychophysiological reaction 
of the nervous system.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to July 
1945.  

The veteran was awarded service connection, effective in 
1965, for psychophysiological reaction of the nervous system 
(fatigue, chest pain, weakness, etc.).  That disability was 
rated 30 percent disabling using Diagnostic Code 9503.  

In June 1995 the veteran filed the claim upon which this 
appeal is based, requesting an increased rating for his 
service-connected psychophysiological reaction of the nervous 
system, and service connection for heart disease secondary to 
that service-connected disability.  In a February 1996 rating 
decision the veteran's claims were denied.  The veteran 
commenced this appeal by expressing disagreement with that 
decision in April 1996.  In May 1996, he was provided with a 
Statement of the Case.  The veteran perfected his appeal by 
filing a substantive appeal, VA Form 9, Appeal to Board of 
Veterans' Appeals (Board), in May 1996, and at that time 
requested a hearing.  He subsequently canceled the hearing, 
however.  

Written argument submitted on the veteran's behalf pointed 
out that, during the pendency of the appeal, the regulations 
setting out the rating criteria had been amended and so the 
veteran should be afforded a new psychiatric examination that 
took into account the new rating criteria.  It was also 
requested that VA should attempt to obtain the applicable 
records of treating physicians identified by the veteran in 
August 1995.  When the claims folder was received at the 
Board for appellate consideration, it was referred to the 
national appeals office of Disabled American Veterans, which 
prepared written argument on the veteran's behalf in which it 
was requested that consideration of the veteran's claim of 
service connection for heart disease in light of the Court's 
decision in Allen v. Brown, 7 Vet. App. 439 (1995).  

In October 1997 the Board remanded this matter to obtain all 
relevant treatment records, to perform a new psychiatric 
examination, to obtain a new cardiovascular examination that 
also addressed the question of whether the cardiovascular 
disability experienced by the veteran were caused or 
aggravated by his service-connected psychiatric disability, 
and to evaluate the psychiatric disability under both the old 
and the new schedular criteria.  

A Supplemental Statement of the Case was provided to the 
veteran in February 1999.  His claims folder was thereupon 
returned to the Board.


FINDINGS OF FACT

1.  The symptoms and manifestations of the veteran's service-
connected psychophysiological reaction of the nervous system 
include fatigue, generalized weakness, and irritability, and 
excessive sweating, chest pains and difficulty breathing, 
particularly in stressful situations.  

2.  Competent medical evidence that the veteran's service-
connected psychophysiological reaction of the nervous system 
caused or aggravated his heart disease has not been 
presented.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected psychophysiological 
reaction of the nervous system warrants a 50 percent rating.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.7 (1998); 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(1994); 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (1998).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for heart disease secondary 
to a service-connected psychiatric disability. 38 U.S.C.A. 
§ 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that his service-connected 
psychophysiological reaction of the nervous system is more 
disabling than the current 30 percent rating suggests, and 
seeks a higher disability rating.  He also argues that his 
service-connected psychiatric disability has over the years 
caused or aggravated heart disease, and he seeks service 
connection for heart disease on a secondary basis.  

In the interest of clarity, the Board will first discuss the 
factual background of this case.  The two issues on appeal 
will then be separately addressed.

Factual Background


The veteran's service medical records and post-service 
medical records for a number of years after service do not 
document either psychiatric illness or heart disease.  
Medical and other evidence was received by VA in 1966 and 
1967 which indicated that the veteran, who had been a bomber 
crewman during World War II, had experienced "combat 
fatigue" during service, in particular after one incident in 
which his plane crashed while carrying a full bomb load.  
During a December 1966 VA neuropsychiatric examination, the 
veteran complained of symptoms such as fatigue, generalized 
weakness, irritability and excessive sweating.  The veteran 
also evidently experienced chest pains and difficulty 
breathing, particularly in stressful situations.  The 
examiner's diagnosis was psychophysiological reaction of the 
nervous system; impairment was described a minimal to 
moderate.

A VA physical examination of the veteran was completed in 
October 1995.  He reported chest pain which had not changed 
in 50 years.  Heart disease was not mentioned.

A December 1995 VA psychiatric examination for compensation 
and pension purposes noted the veteran had had no psychiatric 
hospitalization or ongoing outpatient psychiatric therapy, 
had chronic medical problems including four heart surgeries 
and insulin-dependent diabetes mellitus, and had experienced 
a seizure in 1992 that was attributed to an insulin reaction.  
The veteran complained of poor sleep, disturbing dreams, day 
dreaming that he was back in the jungle, no desire to spend 
time with his family, lethargy, that he no longer enjoyed 
doing things like reading or watching sports, and that his 
self-esteem was lower and his memory not as good as it was.  
Upon examination, the veteran was alert, orient, well-
nourished, well-developed, casually and neatly dressed, 
looked his age (73), made good eye contact and was 
cooperative.  His affect was slightly blunted, and his mood 
was anxious and depressed.  His speech was clear, coherent, 
goal directed, with no flights of ideas or looseness of 
association.  He had no suicidal or homicidal ideation, no 
auditory or visual hallucinations, and no paranoid delusions.  
His insight and judgment were good.  The diagnoses were PTSD, 
mild to moderate; dysthymia; rule out senile dementia, 
Alzheimer's type.  The GAF score was 55-60.   The examiner 
summarized his findings by saying he veteran had a 
longstanding history of PTSD, initially diagnosed as combat 
fatigue, and presented with symptoms of social withdrawal, 
disturbed sleep, disturbed memories from the war, and 
dysthymia.  

Subsequent VA clinical records documented ongoing heart 
disease.  During a VA hospitalization in August 1998, it was 
noted that the veteran had a pacemaker placed in 1982.  A 
history of two myocardial infarctions was also noted.

During a psychiatric examination conducted in September 1998 
in response to the Board's 1997 remand, the veteran reported 
that he was a flight engineer involved in many bombing 
missions, and was shot down twice.  The veteran further 
reported that, of his original crew, most of the men were 
killed or wounded.  The veteran reported that he had worked 
for 32 years in the retail oil industry until his 
retirement.   His subjective complaints included having to 
wake up at night to go to the bathroom, dreaming about being 
bitten by a dog and about World War II, thrashing, striking 
his wife and yelling in his sleep, reading things in the 
newspapers that bring back war memories, avoiding war 
stories, socializing less, problems concentrating on reading, 
and not enjoying watching sports as much as he did formerly.  
Upon examination he was alert, oriented, well-nourished, 
well-developed, neatly and casually dressed who made good eye 
contact and was cooperative.  His affect was slightly 
blunted, mood was slightly anxious and depressed, and his 
speech was clear, coherent, goal directed, unpressured, and 
showed no flights of ideas or looseness of association.  He 
had no suicidal or homicidal ideation, and no hallucinations.  
His insight and judgment were reportedly good.  The diagnosis 
was dysthymia.  GAF was 60.

The examiner summarized those findings, and concluded that 
the veteran's symptoms have been of a longstanding nature and 
can best be accounted for by a diagnosis of dysthymia.  The 
veteran had some symptoms of PTSD that were likely 
contributing to his dysthymic mood.  It appeared that his 
dysthymia was more pronounced in recent years and it was the 
examiner's opinion that the veteran's dysthymia was not 
evident while the veteran was in service, but that his 
symptoms of PTSD do contribute to his overall anxiety and 
dysthymic mood.  

During the a concurrent VA examination by a cardiologist, the 
examiner reviewed the veteran's medical history regarding his 
cardiovascular problems, including multiple coronary artery 
bypass procedures and the March 1998 implantation of a new 
pacemaker.  Current cardiovascular symptomatology included no 
acute distress, mild dyspnea when the veteran was excited or 
engaged in conversation, arteriosclerotic change noted on 
funduscopy, a slightly distended neck vein at 30 degree head-
side bed elevation, basal rhonchi and a few crackles.  
Cardiac examination revealed a heart rate of 70 per minute, 
the pacemaker rate, first and second heart sounds and no 
gallop; grade 1/6 diastolic murmur at the base and a grade 
1/6 apical murmur were detected.  The left ventricular pulse 
was slightly laterally displaced.  Chest x-rays indicated 
status post open-heart surgery with a sternotomy wire 
pacemaker generator in the right upper chest wall and the 
pacemaker wire in the right ventricle.  The heart size was 
mildly to moderately enlarged with arteriosclerosis of the 
ascending and thoracic aorta and a slight pulmonary 
congestion.  The left and right ventricles indicated mild to 
moderate enlargement.  An echocardiogram revealed moderate 
left atrial dilatation, mild aortic insufficiency, mild 
mitral regurgitation and mild tricuspid regurgitation.  The 
left ventricular chamber size was slightly enlarged, and 
there was moderate left ventricular hypertrophy.  There was 
hypokinesis of the inferior wall and anterior septal wall, as 
well as the apex.  The right ventricle was slightly enlarged.  
The ejection fraction was estimated between 40 to 45 percent, 
which the examiner characterized as being moderately reduced.  
There was decreased left ventricle compliance.  The 
examiner's assessments were severe coronary artery disease; 
three coronary artery bypass surgeries, and two pacemaker 
implantations, with current arteriosclerotic heart disease 
equivalent to Class III, manifested by one to two block 
angina syndrome and one to two block shortness of breath.  

The examiner added that it was his opinion that the veteran's 
coronary heart disease was not directly resultant from his 
service-connected psychophysiological disorder.  However, he 
added the following:  "In my opinion, psychophysiological 
anxiety disorders may increase sympathetic activities and 
increase the oxygen consumption.  Therefore, it may aggravate 
the symptoms of the patient's angina and shortness of 
breath."  

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected psychophysiological reaction of 
the nervous system.

Relevant Law and Regulations

The veteran seeks a disability rating in excess of the 
currently assigned 30 percent for his service-connected 
psychophysiological reaction of the nervous system.

VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  38 C.F.R. § 3.321(a) and 
Part 4.  Disability ratings shall be based, as far as 
practicable, upon the average impairment of earning capacity 
resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  
 
The rating criteria in effect in June 1995, when the veteran 
filed this claim for an increased rating that were used to 
rate the level of impairment attributed to psychological 
factors affecting other type of physical condition, 
Diagnostic Code 9511, required an evaluation of psychological 
factors affecting physical condition to be accomplished by 
applying the general rating formula for psychoneurotic 
disorders.  38 C.F.R. § 4.132 (1994).  The relevant schedular 
criteria for evaluation of psychiatric disabilities have 
changed since the veteran perfected his appeal.  On November 
7, 1996, the VA Schedule for Rating Disabilities was amended 
with respect to certain psychiatric disorders, including 
PTSD.  61 Fed. Reg. 52,695 (October 8, 1996).  Before that 
date, the VA Schedule for Rating Disabilities called for the 
following rating levels with respect to psychoneurotic 
disorders:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely             	 0%   
         affect relationships with others but which do not 
cause             
         impairment of working ability.                                      

38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (1994). 

As explained by the Board in its 1997 remand in this matter, 
the purpose of the 1996 change in the VA Schedule for Rating 
Disabilities was to update the portion of the rating schedule 
addressing mental disorders, ensure that it used current 
medical terminology and unambiguous criteria, and to reflect 
medical advances.  61 Fed. Reg. 52,695 (October 8, 1996).  On 
and after November 7, 1996, the pertinent provision reads as 
follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (1998).  

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply."  

Analysis


Initial matters

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 631, 632; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated, in essence, that the 
symptoms of his service-connected psychiatric disability have 
increased.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107.  The 
Board finds that the statutory duty of the VA to assist the 
veteran in the development of his claim has been fulfilled.  
In particular, the October 1997 Board remand and subsequent 
VA psychiatric examination have served to provide the 
information necessary to an informed decision.

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

The current symptoms and manifestations attributed to the 
veteran's service-connected psychophysiological reaction of 
the nervous system are fatigue, generalized weakness and 
irritability, as well as excessive sweating, chest pains and 
difficulty breathing, particularly in stressful situations.

Under the old version of the regulation, a rating of 50 
percent is warranted if the veteran's symptoms were 
comparable to considerable impairment of his ability to 
establish or maintain effective or favorable relationships 
with people.  In this case, there is evidence the veteran's 
ability to socialize is impaired, as he says he socializes 
"less and less" and does not like to be with his family, 
but he does not say he is unable to socialize, or is unable 
to interact with others, nor does he describe interaction 
that is considerably impaired.  He has been married for over 
50 years.  Based on the foregoing, the Board finds that the 
veteran's social adaptability is not considerably impaired.  

With regard to whether the veteran's psychoneurotic symptoms 
cause his reliability, flexibility and efficiency levels to 
be so reduced as to result in considerable industrial 
impairment, the evidence of record shows the veteran worked 
for many years in the family oil business and is now retired.  
It appears that recently he has experienced an increase in 
his service-connected symptoms.  During the September 1998 VA 
examination, he was described as depressed and his affect was 
described as blunted.  His disability level has been 
described by a VA examiner as "mild to moderate" and the 
most recent GAF score of 60 is similarly in the mild to 
moderate range.  Based on the foregoing, the Board finds 
those symptoms represent a disability picture more consistent 
with considerable industrial impairment, thus warranting a 50 
percent evaluation under the old version of the rating 
schedule.  38 C.F.R. § 4.7 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 et seq. (1994).

With regard to the possibility that a rating higher than 50 
percent is warranted, the Board notes that the old version of 
the rating schedule contained criteria for a 70 percent 
rating including severe impairment of the ability to 
establish and maintain effective or favorable relationships 
with people.  The veteran has not presented evidence of 
severe impairment in that regard.  With regard to whether 
there is evidence of severe industrial impairment, the 
veteran is not now employed, but this is  due to retirement.  
It does not appear the symptoms of his psychiatric disability 
are of such severity and persistence that there is severe 
impairment in his ability to obtain or retain employment 
should he attempt to do so.  As noted above, his disability 
has been consistently been described as mild to moderate, and 
there is no medical evidence of disability which could 
reasonable be characterized as severe.  Accordingly, the 
Board finds that under the old rating schedule, a rating of 
more than 50 percent is not warranted.  38 C.F.R. § 4.132 
(1994).  

Under the new version of the rating schedule, the veteran's 
psychiatric disability does not appear to cause occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, which he 
denied on his recent VA examination; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, which were 
not noted upon examination; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, manifestations not noted to 
date; impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, or the inability to 
establish and maintain effective relationships, none of which 
were noted upon examination.  As the symptomatology present 
in this veteran does not meet the new criteria for a 70 
percent rating, there is no legal basis for such a rating. 

In summary, for the reasons and bases discussed above, the 
Board concludes that a rating of 50 percent is warranted that 
a rating of more than 50 percent is not warranted.  


Entitlement to service connection for heart disease secondary 
to service-connected psychophysiological reaction of the 
nervous system.

Relevant Law and Regulations

In general, for disability resulting from personal injury 
suffered in the line of duty, or for aggravation of a 
preexisting injury suffered in the line of duty, the United 
States will pay compensation to any veteran thus disabled and 
who is discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A claim for secondary service connection must also well 
grounded.  Reiber v. Brown, 7 Vet. App. 513 (1995).  There 
must be evidence of the claimed disability; a service-
connected disease or injury; and a nexus, established by 
competent medical evidence, between the two.  Where the 
determinative issue involves either medical etiology or 
diagnosis, competent medical evidence is necessary to fulfill 
the well-grounded claim requirement.  

Where the determinative issue requires medical diagnosis or 
etiology, lay testimony by itself does not suffice to meet 
the statutory burden.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded, but not if the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Analysis

The Board initially notes that the evidence does not 
demonstrate, nor does the veteran contend, that his heart 
disease was incurred directly during service or within the 
statutory one year presumptive period.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.  There has been obtained no 
competent evidence that when presumed credible suggests that 
the heart disease was incurred in service.  The Board's 
analysis will focus on the claim of service connection on a 
secondary basis under 38 C.F.R. § 3.310.

As to the veteran's claim that his psychiatric condition 
caused his heart disorder, since the veteran has a current 
diagnosis of heart disease, he has met the first prong of the 
Caluza/Reiber test for well-groundedness; namely a current 
heart condition.  
Since there is a service-connected psychiatric disability, 
the second Caluza/Reiber prong has been satisfied.

The Board notes that there has been received no competent 
medical opinion in support of whether the veteran's heart 
condition was caused or aggravated by his psychiatric 
disability.   Traced to its source, the sole support for the 
claim is the veteran's contention that the service-connected 
psychiatric disability caused his heart disease.  However, it 
is now well-established that although a layperson can discuss 
symptoms, he is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, because competent medical nexus evidence has not 
been obtained to support a relationship between the veteran's 
service-connected psychiatric disability and his heart 
disease, either directly or through aggravation, the third 
prong of Caluza has not been satisfied, the veteran's claim 
is not well grounded and the benefit sought on appeal, 
entitlement to service connection for heart disease, is 
denied. 


Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as well groundedness, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993). In this 
case, the Board has concluded that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection on a secondary basis. The Board finds that the 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim at the RO, and that he 
is not prejudiced by the Board's denial on the narrower basis 
that she as failed to present a well-grounded claim.

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997). VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, namely competent medical evidence which provides a 
nexus between the veteran's service-connected psychiatric 
disability and his heart condition.

The Board also points out that, although the Regional Office 
(RO) attempted to obtain additional non-VA treatment records 
by contacting the veteran and providing the necessary forms 
that would have permitted the RO to assist him in obtaining 
those records, the veteran did not respond to either the 
November 1997 or July 1998 correspondence, despite the fact 
that the RO advised the veteran in July 1998 that if he 
failed to provide the requested information, his claim might 
be denied.  To the extent there might have been an obligation 
under 38 U.S.C.A. § 5103(a) to advise the veteran of the 
importance and necessity of obtaining such evidence in order 
to present a well-grounded claim, VA has met that obligation.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

ORDER

Entitlement to a disability rating of 50 percent for the 
veteran's service-connected psychophysiological reaction of 
the nervous system is granted, subject to controlling 
regulations affecting the payment of monetary awards.  

A well grounded claim not having been submitted, service 
connection for heart disease secondary to the veteran's 
service-connected psychophysiological reaction of the nervous 
system is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).
  This statement is consistent with the other evidence of record, which indicates that the veteran's entire post-
service employment history was with a family-owned business.
   The Court has stated that the word "definite", as used in the old schedular criteria for a 30 percent 
evaluation, is a qualitative term rather than a quantitative term. Hood v. Brown, 4 Vet. App. 301, 303 (1993). 
However, the degree of impairment which would lead to an award at the 30 percent level, can be quantified. 
Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large 
in degree." "Definite" represents a degree of social and industrial inadaptability that is "more than moderate 
but less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993). VA, including the Board, is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (1998). Words 
such as "mild", "considerable" and "severe" were not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. 4.6 (1998). It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).
  In 1998 the VA examiner clearly opined that the heart disease was not caused by the veteran's psychiatric 
disability.  The examiner did not, however, provide a clear opinion as to whether the heart disease was 
aggravated by the psychiatric disability.  The examiner did indicate that symptoms of heart disease such as 
angina and shortness of breath (as contrasted with the disease entity itself) may be aggravated.  The Board 
does not consider this statement (quoted on page 7 above) as indicating that the veteran's heart disease was 
itself aggravated by the service-connected psychiatric disability.  As is noted above, it is the veteran's 
burden, and the veteran's alone, to produce medical evidence of aggravation.

